Citation Nr: 0214560	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  94-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for burn scars of the 
right hand, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which increased the 10 percent rating assigned for 
residual burn scars of the right hand to 30 percent.

On the copy of a February 1999 statement of the case, which 
was returned by the veteran in March 1999, the veteran 
stated that he had incurred an incisional hernia as a result 
of VA hospitalization in July and August 1987 for treatment 
of appendicitis.  The information on file indicates that he 
actually underwent VA hospitalization in July and August 
1997.  This matter has not been adjudicated by the RO and is 
referred to the RO for appropriate consideration.  

REMAND

The July 1954 rating which granted service connection for 
first and second degree burn scars of the right hand noted 
that the veteran had also sustained during service a burn 
scar of the right side of his face.  VA dermatology 
examinations in December 1996 and April 2000 noted the 
presence of residual scarring of the right side of the face.  
However, it is unclear from past adjudications whether the 30 
percent rating includes any residual facial scarring.  In 
this regard, the July 1993 rating cited Diagnostic Codes 
(DCs) 7802 and 8515.  

The Board notes that 38 C.F.R. § 4.118, Diagnostic Code 7802 
provides a maximum 10 percent rating for second degree burn 
scars if the area or areas involve approximate 1 square foot.  
However, a note to DC 7802 draws attention to note 2 of DC 
7801 which provides the criteria for rating third degree 
burns.  Note 2 to DC 7801 provides that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, are assigned 
separately for combination (under 38 C.F.R. § 4.25).  On the 
other hand, DC 7800 sets forth the criteria for disfiguring 
scars of the head, face or neck.  

Accordingly, clarification as to the rating assigned for a 
residual burn scar of the right side of the face is in order. 

On August 30, 2002, the criteria for evaluating disabilities 
of the skin were amended.  See 67 Fed. Reg. 49590 (July 31, 
2002).  The new DC 7800 sets forth criteria for rating 
disfigurement of the head, face or neck with consideration 
being given to eight characteristics of disfigurement.  The 
new DC 7801 sets forth the criteria for scars other than the 
head, face, or neck that are deep or cause limitation of 
motion and the new DC 7802 sets forth the criteria for scars 
other than the head, face, or neck that are superficial and 
do not cause limitation of motion.  In this regard, Notes 1 
to both DCs 7801 and 7802 provide that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined under 38 C.F.R. § 4.25.  Also, 
the new DC 7803 provides for a maximum 10 percent rating for 
a superficial and unstable scar (which is scarring with 
frequent loss of skin over the scar) and DC 7804 provides a 
maximum 10 percent for a superficial scar which is painful on 
examination.  

When the governing law or regulations change during an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2.  Whichever version applies, all evidence on file 
must be considered and the amended version shall apply only 
to periods from and after the effective date of the 
amendment.  The prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 03-2000 (see also 
38 U.S.C.A. § 5110(g) (West 1991), a liberalizing law shall 
not be earlier than the effective date thereof). 

Here, the RO has not had the opportunity to address the 
potential application of the revised rating criteria.  Under 
the circumstances of this case, there is potential prejudice 
to the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Also, since the new potentially applicable Diagnostic Codes 
set forth new criteria which must be considered for rating 
purposes, e.g., the eight characteristics of disfigurement, 
the veteran should be afforded additional VA dermatology and 
neurology examinations for rating purposes.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA dermatology 
examination to determine the current extent of 
impairment from the service-connected burn scars of 
the right hand as well as any scarring of the right 
side of the face.  The claims folder should be made 
available to and be reviewed by the examiner. 

The examiner should note the size, location, and 
other relevant characteristics of the veteran's 
service-connected scars.  The examiner should set 
forth findings as to the eight characteristics of 
disfigurement with respect to any scarring of the 
right side of the veteran's face and whether any 
scarring of the right hand is deep or superficial, 
i.e., whether it is associated with underlying soft 
tissue damage.  The examiner should also indicate 
whether any scar is poorly nourished, tender and 
painful on objective demonstration, is subject to 
repeated ulceration or is unstable.  Any functional 
impairment due to the scar should also be 
identified. 

Color photographs depicting the scarring should be 
taken and associated with the examination report.  
The rationale for all diagnoses and opinions 
expressed must also be provided.

2.  The veteran should be afforded a VA neurology 
examination to determine the current extent of 
neurologic impairment from the service-connected 
burn scars of the right hand, to include whether 
there is any limitation of motion from the scarring 
and all signs and symptoms of neurologic impairment 
stemming from scarring.  The claims folder should 
be made available to and reviewed by the examiner.  
The rationale for all diagnoses and opinions 
expressed must also be provided. 

3.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  The RO should undertake any other development 
it deems to be required to comply with the notice 
and duty to assist provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002) and the 
implementing regulations. 

5.  Then, the RO should readjudicate the issue on 
appeal, to include consideration of the new 
criteria.  In the readjudication the RO should 
clarify whether the current rating for burn scars 
includes any and all symptoms from the burn scar of 
the right side of the veteran's face and consider 
whether a separate rating should be assigned for 
the burn scar of the right side of the veteran's 
face.  

6.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO should issue 
a supplemental statement of the case and afford the 
veteran and his representative an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


